In a proceeding to construe a will, the appeal is from so much of a decree of the Surrogate’s Court, Kings County, as adjudges a designated memorandum to be inadmissible in evidence and as construes a remainder interest of the corpus of a trust to have vested indefensibly at the time of the death of the testator. Decree, insofar as appealed from, unanimously affirmed, with costs, payable out of the estate, to all parties filing separate briefs. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ. [13 Mis2 2d 912.]